Exhtbit EXECUTION VERSION WACHOVIA AUTO OWNER TRUST 2008-A, as Issuer, WDS RECEIVABLES LLC, as Depositor, WACHOVIA DEALER SERVICES, INC., as Seller, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Master Servicer SALE AND SERVICING AGREEMENT Dated as of June 1, 2008 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS Section 1.01. General Definitions 1 Section 1.02. Other Definitional Provisions. 15 Section 1.03. Interpretive Provisions 15 ARTICLE TWO CONVEYANCE OF TRUST PROPERTY Section 2.01. Conveyance of Trust Property. 17 Section 2.02. Representations and Warranties of the Seller as to the Receivables 18 Section 2.03. Representations and Warranties of the Depositor as to the Receivables 19 Section 2.04. Repurchase of Receivables Upon Breach 20 Section 2.05. Custody of Receivable Files. 20 Section 2.06. Duties of Master Servicer as Custodian. 21 Section 2.07. Instructions; Authority to Act 22 Section 2.08. Indemnification by Custodian 22 Section 2.09. Effective Period and Termination 22 ARTICLE THREE ADMINISTRATION AND SERVICING OF THE TRUST PROPERTY Section 3.01. Duties of Master Servicer 24 Section 3.02. Subservicers. 25 Section 3.03. Collection of Receivable Payments; Modification of Receivables 26 Section 3.04. Realization Upon Receivables. 27 Section 3.05. Maintenance of Physical Damage Insurance Policies 28 Section 3.06. Maintenance of Security Interests in Financed Vehicles 28 Section 3.07. Covenants of Master Servicer 28 Section 3.08. Purchase of Receivables Upon Breach 29 Section 3.09. Servicing Compensation; Payment of Certain Expenses by Master Servicer 29 Section 3.10. Master Servicer’s Certificate 29 Section 3.11. Annual Statement as to Compliance; Notice of Servicer Termination Events. 30 Section 3.12. Annual Accountants’ Report. 30 Section 3.13. Access to Certain Documentation and Information Regarding Receivables 31 i Page Section 3.14. Reports to the Commission 31 Section 3.15. Reports to Rating Agencies 31 Section 3.16. Maintenance of the Swap Agreement 31 ARTICLE FOUR DISTRIBUTIONS; RESERVE FUND;STATEMENTS TO SECURITYHOLDERS Section 4.01. Establishment of Accounts. 32 Section 4.02. Reserve Fund. 33 Section 4.03. The Collateral Support Account 35 Section 4.04. Monthly Remittance Condition. 35 Section 4.05. Collections 36 Section 4.06. Application of Collections 36 Section 4.07. Advances. 36 Section 4.08. Additional Deposits. 37 Section 4.09. Determination Date Calculations; Application of Available Funds. 37 Section 4.10. Statements to Securityholders. 38 ARTICLE FIVE THE DEPOSITOR Section 5.01. Representations and Warranties of Depositor 40 Section 5.02. Liability of Depositor; Indemnities. 41 Section 5.03. Merger, Consolidation or Assumption of the Obligations of Depositor; CertainLimitations. 42 Section 5.04. Limitation on Liability of Depositor and Others 45 Section 5.05. Depositor Not to Resign 45 Section 5.06. Depositor May Own Securities 45 ARTICLE SIX THE MASTER SERVICER Section 6.01. Representations and Warranties of Master Servicer 47 Section 6.02. Liability of Master Servicer; Indemnities 48 Section 6.03. Merger, Consolidation or Assumption of the Obligations of Master Servicer 50 Section 6.04. Limitation on Liability of Master Servicer and Others. 50 Section 6.05. Wachovia Bank Not to Resign as Master Servicer 51 Section 6.06. Master Servicer May Own Securities 51 ii Page ARTICLE SEVEN SERVICER TERMINATION EVENTS Section 7.01. Servicer Termination Events 52 Section 7.02. Appointment of Successor Master Servicer 54 Section 7.03. Effect of Servicing Transfer. 54 Section 7.04. Notification to Noteholders, Swap Counterparty and Rating Agencies 55 Section 7.05. Waiver of Past Servicer Termination Events 55 Section 7.06. Repayment of Advances 55 ARTICLE EIGHT TERMINATION Section 8.01. Optional Purchase of All Receivables. 56 ARTICLE NINE EXCHANGE ACT REPORTING Section 9.01. Further Assurances 57 Section 9.02. Form 10-D Filings 57 Section 9.03. Form 8-K Filings 57 Section 9.04. Form 10-K Filings 58 Section 9.05. Report on Assessment of Compliance and Attestation 58 Section 9.06. Back-up Sarbanes-Oxley Certification. 59 Section 9.07. Use of Subcontractors. 59 Section 9.08. Representations and Warranties 60 Section 9.09. Indemnification. 60 ARTICLE TEN MISCELLANEOUS Section 10.01. Amendment. 62 Section 10.02. Protection of Title to Issuer. 63 Section 10.03. Notices 65 Section 10.04. Assignment. 66 Section 10.05. Severability 66 Section 10.06. Further Assurances 66 Section 10.07. No Waiver; Cumulative Remedies 66 Section 10.08. Successors and Assigns; Third-Party Beneficiaries 66 iii Page Section 10.09. Actions by Securityholders. 66 Section 10.10. Separate Counterparts 67 Section 10.11. Headings 67 Section 10.12. GOVERNING LAW 67 Section 10.13. Nonpetition Covenants. 67 Section 10.14. Limitation of Liability of Owner Trustee and Indenture Trustee. 67 Section 10.15. Obligations with Respect to the Swap Counterparty 68 SCHEDULES Schedule A – Location of Receivable Files SA-1 Schedule B – Item 1119 Parties SB-1 Schedule C – Servicing and Disclosure Items SC-1 Part I: Minimum Servicing Criteria (to be addressed in Assessment of Compliance Statement) Part II:Form 10-D Disclosure Items Part III:Form 10-K Disclosure Items Part IV:Form 8-K Disclosure (Reportable Events) Schedule D – Performance Certification (Reporting Subcontractor) SD-1 Schedule E – Performance Certification (Master Servicer) SE-1 EXHIBITS ExhibitA – Representations and Warranties as to the Receivables A-1 ExhibitB – Form of Distribution Statement B-1 ExhibitC – Form of Master Servicer’s Certificate C-1 iv This Sale and Servicing Agreement, dated as of June 1, 2008, is among WDS Receivables LLC, a Nevada limited liability company (the “Depositor”), Wachovia Dealer Services, Inc., a California corporation (the “Seller”), Wachovia Bank, National Association, a national banking association (“Wachovia Bank”), as master servicer (in such capacity, the “Master Servicer”), and Wachovia Auto Owner Trust 2008-A, a Delaware statutory trust, as issuer (the “Issuer”). WHEREAS, the Issuer desires to purchase from the Depositor a pool of receivables arising in connection with motor vehicle retail installment sale contracts and installment loans (the “Receivables”) purchased or originated by the Seller in the ordinary course of its business and sold to the Depositor as of the Closing Date; WHEREAS, the Depositor is willing to sell the Receivables to the Issuer pursuant to the terms hereof; and WHEREAS, the Master Servicer is willing to service the Receivables pursuant to the terms hereof. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, and of other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE ONE DEFINITIONS Section 1.01.General Definitions.Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: “Account Collateral” means, with respect to each Account, such Account, together with all cash, securities, Financial Assets and investments and other property from time to time deposited or credited to such Account and all proceeds thereof, including, with respect to the Reserve Fund, the Reserve Fund Deposit and the Reserve Fund Amount. “Accounts” means the Collection Account, the Note Payment Account and the Reserve Fund. “Administration
